UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6511


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANK LEON ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:98-cr-00523-JFA-1)


Submitted:   July 11, 2012                 Decided:   July 18, 2012


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Leon Robinson, Appellant Pro Se.     Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frank    Leon     Robinson       appeals     the      district    court’s

orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence    reduction      and    motion     for    reconsideration.             We    have

reviewed the record and find no reversible error.                         Accordingly,

we grant Robinson leave to proceed in forma pauperis and affirm

the denial of Robinson’s § 3582(c)(2) motion for the reasons

stated by the district court.                   United States v. Robinson, No.

1:98-cr-00523-JFA-1            (D.S.C.     Jan. 17,       2012).         Because       the

district       court    lacked    the    authority        to    consider    Robinson’s

motion to reconsider, see United States v. Goodwyn, 596 F.3d

233,    235-36    (4th   Cir.     2010),    we     affirm      the   district    court’s

denial of relief.          We dispense with oral argument because the

facts    and    legal    contentions       are    adequately         presented    in   the

materials      before    the     court   and     argument       would    not     aid   the

decisional process.

                                                                                 AFFIRMED




                                            2